Citation Nr: 1511762	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a service-connected lumbar spine disability.

2.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to the service-connected lumbar spine disability.

3.   Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to the service-connected lumbar spine disability.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1998 to April 1998, from February 2008 to October 2008, and from June 2009 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's service-connected lumbar spine disability did not result in forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Intervertebral disc syndrome has not been diagnosed and there is no evidence of a separate neurologic abnormality.

2.  The Veteran is not currently diagnosed with radiculopathy of either the right or left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).

2.  The criteria for service connection for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises in part from the Veteran's disagreement with the initial evaluation following the grant of service connection for a lumbar spine disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required.  As for the Veteran's service connection claims, the duty to notify was satisfied in a February 2012 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  The claim file includes his service treatment records, post-service medical records and lay statements from the Veteran in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Veteran was afforded a VA examination in February 2012 to assess the severity of his service-connected lumbar spine disability, and to determine nature and etiology of any diagnosed radiculopathy of the lower extremities.  The VA examination was adequate, as the examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion to greater than 30 degrees but not greater than 60 degrees; combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  

The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See 38 C.F.R. §§ 4.71a, Note 1.

The Veteran generally asserts that he is entitled to higher evaluations for his service-connected lumbar spine disability.

He was afforded a VA examination in February 2012 where he was noted to have a 2011 diagnosis of a herniated disc of the lumbar spine.  He complained of a history of back pain since 2008 while he was in service.  He reported being able to walk one and one-half blocks and could stand or sit for five minutes.  The Veteran reported experiencing flare-ups five days a week.  The VA examiner noted that the Veteran did not use any assistive devices such as braces or canes.

On physical examination, initial range-of-motion tests revealed forward flexion limited to 40 degrees, with objective evidence of painful motion beginning at 30 degrees.  Extension was limited to 25 degrees, with no objective evidence of painful motion.  Both left and right lateral flexion and rotation were measured at 30 degrees or greater with no objective evidence of painful motion.  No additional limitations were found after repetitive testing.  The examiner listed less movement than normal and pain on movement as functional impairment.  The Veteran had mild tenderness in the lumbar spine at L2, but he showed no guarding or muscle spasms of the thoracolumbar spine.  Muscle strength testing, the reflex exam, and sensory exam were all found to be normal.  Straight leg testing was found to be negative, and the Veteran was not found to have radicular pain or any other signs or symptoms due to radiculopathy.  He was also not found to have intervertebral disc syndrome of the thoracolumbar spine.  The VA examiner noted that an April 2011 MRI of the lumbar spine showed L4-L5 and L5-S1 disc herniation.

The Veteran's VA and private treatment records note the Veteran has sought treatment for chronic low back pain.  X-rays taken in July 2012 revealed that the alignment of the lumbar spine was normal, and no fracture or subluxation was noted.  No arthritic changes were identified, paraspinal soft tissues appeared normal, and intervertebral disc spaces appeared unremarkable.

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted during the period on appeal for the Veteran's service-connected lumbar spine disability.  The evidence shows that the Veteran has pain on motion and forward flexion limited to 40 degrees after repeated testing.  However, a rating of 40 percent is not warranted for any time during the period on appeal.  The Veteran was not limited to forward flexion to 30 degrees or less even when considering functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  The Board has considered the Veteran's complaints of pain on flexion beginning at 30 degrees; however, even considering his complaints of pain, he is still not entitled to a rating in excess of 20 percent.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id at 43; see 38 C.F.R. § 4.40.  Such impairment is not shown in this case.

Further, the evidence does not show that the Veteran had favorable ankylosis of the entire thoracolumbar spine.  A rating under the Formula for Rating Intervertebral Disc Syndrome (IDS) is not applicable, as the VA examiner found that the Veteran did not have intervertebral disc syndrome.  Thus, a schedular rating in excess of 20 percent is not warranted for the Veteran's lumbar spine disability during the entire rating period on appeal.  38 C.F.R. §§ 4.71a, DC 5237.

The Board has also considered whether a separate disability rating is warranted for neurological impairment; however, there is no competent evidence of neurological impairment.  As there is no competent evidence of neurological impairment, the Board finds that a separate rating is not warranted for any such manifestations of the service-connected disability. 

The Board is aware of the Veteran's credible complaints of pain.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected disability are contemplated in the 20 percent disability rating.  The evidence does not show that pain, due to the service-connected disability, has caused functional loss warranting higher evaluations under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Veteran has not made any contentions that he is unemployable due to his service-connected disability.  Therefore, further consideration of TDIU is not warranted.

The Board has also considered whether extraschedular consideration is warranted based on the evidence of occupational impairment secondary to his back disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's back disability are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds the evidence does not warrant a schedular rating in excess of 20 percent for the Veteran's lumbar spine disability.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Service connection

The Veteran contends that he suffers from radiculopathy in both lower extremities, and claims the condition is due directly to service, or alternately, as secondary to his service-connected lumbar spine disability.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran's claims file includes an October 2011 National Guard Bureau memorandum noting that the Veteran sustained a lumbosacral strain, radiculopathy and L4-L5 and L5-S1 disc herniations that were determined to be in the line of duty.  

The Veteran's post-service medical records reflect that he sought treatment for symptoms of bilateral lower extremity numbness and tingling.  See August 2011 private treatment record.  An October 2011 treatment record notes the Veteran's complaints of low back pain and lower extremity pain.  The examiner noted findings of lumbar degenerative disk disease with lumbar disk protrusion and low back pain and lumbar radicular pain.  The examiner went on to state that he felt that the Veteran's "symptoms and complaints are out of proportion to his imaging findings."  The Veteran was referred for an EMG/nerve conduction study to further evaluate his lower extremity symptoms.

A November 2011 private treatment record notes that the Veteran underwent an EMG nerve conduction study that was normal.  There was no evidence of radiculopathy, plexopathy, or peripheral neuropathy.  The Veteran continued to complain of low back pain, and the examiner assessed him with lumbar degenerative disk disease, lumbar disk protrusion and low back pain.

As noted above, the February 2012 VA examination revealed that muscle strength testing, the reflex exam, and sensory exam were all found to be normal.  Straight leg testing was found to be negative, and the Veteran was not found to have radicular pain or any other signs or symptoms due to radiculopathy.  He was also not found to have intervertebral disc syndrome of the thoracolumbar spine.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328   (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C.A. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Based on a careful review of the evidence, the Board finds that service connection for left and right lower extremity radiculopathy is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with either condition.  

As there is no current diagnosis of either left or right lower extremity radiculopathy, service connection is not warranted on either a direct or secondary basis.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for a service-connected lumbar spine disability is denied.

Entitlement to service connection for left lower extremity radiculopathy is denied.

Entitlement to service connection for right lower extremity radiculopathy is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


